02-12-294-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00294-CR
 
 



Jose Guadalupe Salazar


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
FROM County
Criminal Court No. 1 OF Denton COUNTY
----------
MEMORANDUM
OPINION[1]
----------
          Appellant
Jose Guadalupe Salazar attempts to appeal from the trial court’s revocation of
his community supervision for assault-family violence.[2] 
On June 29, 2012, the trial court signed an order revoking appellant’s
community supervision and imposing a sentence of ninety days’ incarceration. 
On the same day, the trial court signed a certification of appellant’s right to
appeal, which was also signed by appellant and appellant’s counsel.  The
certification states that appellant “waived [his] right of appeal.”  Nonetheless,
just a few days after signing the certification, appellant filed a notice of
appeal.
          On
July 6, 2012, through a letter, we notified appellant of the contents of the
certification and stated that we would dismiss the appeal unless he filed a
response showing grounds for continuing the appeal.  See Tex. R. App. P.
25.2(a)(2), (d).  We have not received a response.  Therefore, in accordance
with the trial court’s certification, we dismiss this appeal.  See Tex. R.
App. P. 25.2(d) (“The appeal must be dismissed if a certification that shows
the defendant has the right of appeal has not been made part of the record
under these rules.”), 43.2(f); Jackson v. State, 168 S.W.3d 239, 243
(Tex. App.—Fort Worth 2005, no pet.).
 
 
PER CURIAM
 
PANEL: 
LIVINGSTON,
C.J.; DAUPHINOT and GARDNER, JJ.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  September 13,
2012
 



 


















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00294-CR
 
 



Jose
  Guadalupe Salazar
 
 
 
v.
 
 
 
The
  State of Texas


§
 
§
 
§
 
§
 
§


From County Criminal
  Court No. 1
 
of Denton County (CR-2010-03755-A)
 
September
  13, 2012
 
Per
  Curiam
 
(nfp)



 
JUDGMENT
          This
court has considered the record on appeal in this case and holds that the
appeal should be dismissed.  It is ordered that the appeal is dismissed.
 
SECOND DISTRICT COURT OF APPEALS 
 
 
PER CURIAM
 




[1]See Tex. R. App. P. 47.4.


[2]See Tex. Penal Code
Ann. § 22.01(a) (West 2011).